DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




s 1-4, 6-7, 9-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2017/0198183 A1) to Mello  (hereinafter Mello).
	Mello is directed toward an ice melt apparatus.  Mello discloses at paragraph [0036] that the ice melt device may be in the form of a pellet.   Mello discloses at paragraph [0038] that the ice melt device is entirely made of water dissolvable materials.   Mello discloses at paragraph [0036] that the active ingredient is a potassium chloride salt.  Mello discloses at paragraph [0042] that the active ingredient is encapsulated within a casing.  Mello discloses at paragraph [0040] that the melt strip is elongated and has a ribbon like shape.  Mello discloses at paragraph [0042] that the ribbon includes multiple ice melt devices.  Mello discloses at paragraph [0046] that the casing is formed of either a clear water dissolvable polymer film or a white thread.  Mello discloses at paragraph [0043] that the pellet may attached with either glue or any type of dissolvable adhesive.  Mello discloses each and every element as arranged in claims 1-4, 6-7, 9-16 and 18-19.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4, 6-7, 9-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0198183 A1) to Mello  (hereinafter Mello).
	Mello is directed toward an ice melt apparatus.  Mello discloses at paragraph [0036] that the ice melt device may be in the form of a pellet.   Mello discloses at paragraph [0038] that the ice melt device is entirely made of water dissolvable materials.   Mello discloses at paragraph [0036] that the active ingredient is a potassium chloride salt.  Mello discloses at paragraph [0042] that the active ingredient is encapsulated within a casing.  Mello discloses at paragraph [0040] that the melt strip is elongated and has a ribbon like shape.  Mello discloses at paragraph [0042] that the ribbon includes multiple ice melt devices.  Mello discloses at paragraph [0046] that the casing is formed of either a clear water dissolvable polymer film or a white thread.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Mello to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-4, 6-7, 9-16 and 18-19.



s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0198183 A1) to Mello (hereinafter Mello) in view of the teachings of (US 2020/0017739 A1) to Scherrer  (hereinafter Scherrer).
	Mello is directed toward an ice melt apparatus.  Mello discloses at paragraph [0036] that the ice melt device may be in the form of a pellet.   Mello discloses at paragraph [0038] that the ice melt device is entirely made of water dissolvable materials.   Mello discloses at paragraph [0036] that the active ingredient is a potassium chloride salt.  Mello discloses at paragraph [0042] that the active ingredient is encapsulated within a casing.  Mello discloses at paragraph [0040] that the melt strip is elongated and has a ribbon like shape.  Mello discloses at paragraph [0042] that the ribbon includes multiple ice melt devices.  Mello discloses at paragraph [0046] that the casing is formed of either a clear water dissolvable polymer film or a white thread.
	Sherrer is directed toward snow melting devices.  Mello and Scherrer are both directed toward snow melting devices and therefore are analogous art.  Scherrer teaches at paragraph [0020] that a melting agent can include sugar or alcohol.  Scherrer teaches at paragraph [0022] that the product is “non-corrosive” aka non-acidic and therefore the office considers it to be basic or neutral pH or higher, which is 7 or higher and therefore reads on a pH of 5.5 to 8.5.  Scherrer teaches at paragraph [0029] that organic materials may be included.  Scherrer teaches at paragraph [0036] that the melting agent includes calcium chloride pellets.  Scherrer teaches at paragraph [0038] that pellets may be of beet pulp.  Scherrer teaches at paragraph [0040] that the ice melter has a colorant to absorb light radiation.  Scherrer teaches at paragraph [0019] that a mixture of sugar and potassium acetate may be used to melt ice. 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Mello and the teachings of Scherrer to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-20.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766